REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 21-24 and 29-36 are deemed free of the prior art, due to the failure of the prior art to teach or suggest a watermelon plant, plant part or seed comprising at least one copy of a mutant allele of a gene encoding a cvclin SDS like protein, wherein the mutant allele encodes the protein of SEQ ID NO: 4 or SEQ ID NO: 18. The closest prior art identified is Kragler et al. (U.S. Patent Application Publication No. 20130219558, published Aug. 22, 2013), who teach a Brassica oleracea plant in which the expression a gene (SOLO DANCERS) encoding a cyclin SDS like protein is decreased by RNAi (paragraphs [0071]-[0075]). The plant of Kragler et al. differs from the claimed plant at least with respect to the plant species, the specific gene encoding a cyclin SDS like protein affected, the manner in which the expression of the gene encoding a cyclin SDS like protein is affected, and the resultant plant phenotype. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA E COLLINS whose telephone number is (571)272-0794.  The examiner can normally be reached on M-R 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.